Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 06/30/2022. In the instant amendment, claims 1-3, 8-10 and 15-17 have been amended. Claims 21-22 are newly added.
Claims 1-18 and 21-22 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2019/0324458 to Sadeghi
[0074] In some examples, the model executor 308 compares the validation score to one or more thresholds to determine whether the updated autonomous driving program is to be certified. For example, the model executor 308 can create three validation score zones divided by two threshold values. In such an example, the model executor 308 compares the validation score to a first threshold value. In some examples, the first threshold value indicates a high confidence that the updated autonomous driving program is to be certified. For example, the first threshold value can be a value of 0.75, 0.8, 0.9, etc. When the validation score meets the first threshold value, the model executor 308 determines that the updated autonomous driving program is to be certified. The example output handler 312 is then to output an indication that the updated autonomous driving program is certified.
[0075] When the validation score is below the first threshold value, the model executor 308 can compare the validation score to a second threshold. In some examples, the second threshold value is less than the first threshold value. For example, the second threshold value can be a value of 0.4, 0.5, 0.6, etc. When the model executor 308 determines that the validation score is below the second threshold value, the model executor 308 can indicate that the updated autonomous driving program is to be denied certification. In such examples, the output handler 312 can output the decision to deny certification of the updated autonomous driving program. In some examples, the output handler 312 transmits the decision to the server interface 220 of FIG. 2.

US 2018/0336479 to Guttmann
[0158] In some examples, generating the selected at least one inference model may comprise training a machine learning algorithm using training examples to obtain at least part of the selected at least one inference model. For example, a machine learning algorithm may be trained (for example by algorithms 640) using training examples (for example by using training data from datasets 610 and/or annotations 620 and/or views 630), for example using training examples selected by Step 930 according to selection of Step 920. In some examples, the training examples may be selected from a plurality of alternative training examples (for example from datasets 610 and/or annotations 620 and/or views 630) according to selections of Step 920. For example, the training examples may be selected according to their size and according to rules chosen by Step 920 in response to the available processing resources information obtained by Step 910. Some examples of such rules may include the selection of training examples with size that is below a selected threshold, above a selected threshold, and so forth.
[0200] Some examples of properties of the training set may include samples of the training examples of the training set, the entire training set, the number of training examples in the training set, information about the size of the training examples, information about the structure of the training examples, information about the distribution of the training examples, and so forth. Similarly, some examples of properties of the validation set may include samples of the validation examples of the validation set, the entire validation set, the number of validation examples in the validation set, information about the size of the validation examples, information about the structure of the validation examples, information about the distribution of the validation examples, and so forth. Similarly, some examples of properties of the test set may include samples of the test examples of the test set, the entire test set, the number of test examples in the test set, information about the size of the test examples, information about the structure of the test examples, information about the distribution of the test examples, and so forth.

[0244] In some embodiments, updating the merged assignment (Step 1560) may comprise updating the merged assignment of labels generated by Step 1530 according to the updated assignment of labels to data-points and/or updated confidence levels obtained by Step 1550. For example, Step 1530 may be used with the updated assignment of labels to data-points and/or updated confidence levels obtained by Step 1550 to generate the updated merged assignment of labels. In some examples, Step 1560 may compare the updated assignments of labels to data-points and/or updated confidence levels obtained by Step 1550 with the original assignments of labels to data-points obtained by Step 1510 and/or the original confidence levels obtained by Step 1520 to determine if the magnitude of the update is above some selected threshold. Further, in response to a magnitude of update that is above the selected threshold, Step 1560 may update the merged assignment of labels, and in response to a magnitude of update that is below the selected threshold, Step 1560 may withhold and/or forgo updating the merged assignment of labels.


US 2020/0301672 to Li
[0045] If program 150 determines that the model is not well trained (“no” branch, decisions block 212), then program 150 returns to training the model (step 206). In an embodiment, program 150 establishes tolerance regions triggering actions (e.g., warning messages, model retraining, modification of the training and testing sets, etc.) dependent on the tolerance region triggered. Tolerance regions are numeric upper/lower boundary thresholds that may include delta levels (rapid changes in model fitness), outlier results (large deviations from a regression line), and overfitting measures (extreme prediction accuracy). In another embodiment, program 150 establishes said tolerance regions for each historical trend regression model. In yet another embodiment, program 150 continuously monitors the fitness of the model allowing for timely warnings when a prediction performance metric deviates out of a tolerance region or a specified threshold. In various embodiments, a warning message (e.g., email, SMS, etc.) is sent by program 150 when a prediction performance metric exceeds a tolerance region. In various embodiments, if a performance measure of cognitive model 128 falls within a tolerance region, then program 150 determines that the model is not well trained. In various embodiments, program 150 establishes prediction performance thresholds, for each identified rule category, training set, or family of documents. In a further embodiment, said thresholds can be predefined by a user. In another embodiment, said thresholds are calculated based on the distribution of the assessment tests run in step 210. For example, if a metric is normally distributed, then program 150 may set a confidence threshold of 90% (z-score of 1.645), or within 3 standard deviations. In an additional embodiment, if the user indicates that the generated rule is insufficient or lacking, then program 150 may determine that cognitive model is not well trained. In a further embodiment, the user may submit a corrected rule based on a specific section, sentence, or portion of a document. In this embodiment, program 150 returns to step 206 and trains the cognitive model with the user corrected rule supplanting the program 150 generated rule.

US 2016/0241422 to Akita
[0301] The determiner S101 is a circuit which converts a signal waveform as a data value and provides the conversion result as an output result from the equalizer processing unit 116. A signal waveform is distorted under the influence of the transmission line 6. The first feedforward filter FF101 functions to restore the distorted waveform to a corrected waveform close to the original signal waveform. The determiner S101 determines a closest signal level for the corrected waveform. At first, the difference with the initial training pattern is output as an error to the control circuit 7. The control circuit 7 adjusts the filter coefficients h1[0] to h1[n1] of the first feedforward filter FF101 so as to minimize the error, i.e., correct the distortion. After the adjustment proceeds successfully to an extent, the control circuit 7 switches a switch SW and the subtractor M1 acquires the difference between an output of the first feedforward filter FF101 and the output OUT and outputs the different as an error to the control circuit 7.

[0314] When the DFE circuit 12 or the equalizer circuit 112 of the communication apparatus 4 performs the equalization processing to thus converge the error to 0 and determine the filter constant, a training pattern processing end signal is set to a signal level (e.g., “L”) different from the predetermined signal level to thus show the end of the training processing and then transmitted (U14).

[0329] The training pattern transmission request command is a small amount of information even when the identification codes of communication partners such as the communication apparatus 205a, 205b, and the like are included in the training pattern transmission request command. As described above, the training pattern transmission request command may also be only a predetermined digital level (e.g., “H”). Accordingly, it is sufficient for the transmission speed to be low compared to the transmission speed for the transmission/reception of the training pattern, the transmission speed for the transmission/reception of the normal data, or the like. Therefore, the adverse effect exerted by passing though the communication apparatus 205a and the like can maximally be inhibited.

US 2019/0318417 to Gumaru
[0031] In variations, determinations of item placement in relation to a smart shopping apparatus can be verified by different types of sensor data and/or by any suitable data. For example, the method 100 can include determining, with a confidence level, item placement into a smart shopping apparatus based on first sensor data (e.g., optical sensor data); and verifying (e.g., in response to the confidence level below a threshold) the determination of the item placement based on second sensor data (e.g., proximity sensor data, weight sensor data, etc.), such as where verifying can include updating the confidence level (e.g., based on analysis of the second sensor data, etc.).

[0035] Detection of items placed in a smart shopping apparatus is preferably performed in real-time. In an example, detected changes in sensor data (e.g., beyond a threshold; a change in weight values detected by the scale beyond a threshold; etc.) can trigger evaluation by a processing system (e.g., shopping apparatus processing system, etc.) in relation to whether an item has been placed in relation to (e.g., into, out of, within, etc.) the smart shopping apparatus.

US 2019/0332680 to Wang
[0408] In various implementations, the confidence value (or values) and the translated text can be provided to a second clarification 2766 engine. The second clarification 2766, similar to the first, can determine whether the translated text is sufficient to be provided to the natural language processing 2718 engine, or whether to ask the user for clarification. In some implementations, the sufficiency of the translation can be measured using the confidence value. When the confidence value is below a threshold, the clarification 2766 engine can be configured to request clarification. For example, the clarification 2766 engine can formulate a question, in some cases using words from the pre-translated text. In some implementations, the clarification 2766 engine formulates the question in the processing language 2706, in which case the question can be provided to the machine translation 2714 engine prior to being output by the text-to-speech 2724 engine. In some implementations, the clarification 2766 engine can formulate the clarification question in the input language, in which case the clarification question can be provided directly to the text-to-speech 2724 engine.

[0409] In various implementations, the second clarification 2766 engine can also be configured with minimum and maximum confidence thresholds, to attempt to balance asking for clarification too often against the risk of using a poor translation.
The prior art of record (Curtis in view of Ludstedt, Hurwitz, Li, Beaver, Sadeghi, Guttmann, Li, Gumaru, and Wang) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "… training, by one or more machine learning processes based at least in part on the approximation of the data distribution for the training dataset, an anomaly detection model, wherein training the anomaly detection model includes: determining, based on a size of the training dataset, a first quantile probability and a second quantile probability that represent an interval for covering a prescribed proportion of values for the particular metric within a prescribed confidence level; updating a lower limit of the anomaly detection model using a first quantile that represents the first quantile probability in the approximation of the data distribution; and updating an upper limit of the anomaly detection model using a second quantile that represents the second quantile probability in the approximation of the data distribution; evaluating, using the trained anomaly detection model, a set of input data for the particular metric using the lower limit and the upper limit of the anomaly detection model to determine whether a particular computing resource is exhibiting anomalous behavior ...” and similarly recited in such manners in other independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-18 and 21-22 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193